               Case 2:14-cr-00340-RAJ Document 54 Filed 07/02/20 Page 1 of 1




 1                                                             JUDGE RICHARD A. JONES
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   UNITED STATES OF AMERICA,                     )   No. CR14-340-RAJ
                                                   )
 8                   Plaintiff,                    )
                                                   )   ORDER GRANTING MOTION
 9              v.                                 )   TO MODIFY CONDITIONS
                                                   )   OF RELEASE
10   TIMON BERRY,                                  )
                                                   )
11                   Defendant.                    )
                                                   )
12
            THE COURT has considered the motion to modify the Defendant’s conditions
13
     of release and the records herein.
14
            The Court GRANTS the motion (Dkt. 49) and ORDERS that the Defendant’s
15
     conditions of supervision be modified as follows:
16
17           Mr. Berry and his fiancée shall be allowed to live together with her son
             on a full-time basis in accordance with the safety plan approved by the
18           defendant’s therapist and probation officer.
19           Mr. Berry shall be allowed to have unsupervised time with his fianceé’s
20           son as necessary and in accordance with the safety plan approved by the
             defendant’s therapist and probation officer.
21
            DATED this 2nd day of July, 2020.
22
23                                                     A
24                                                     The Honorable Richard A. Jones
                                                       United States District Judge
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO MODIFY                                            1601 Fifth Avenue, Suite 700
       CONDITIONS OF RELEASE                                        Seattle, Washington 98101
       (Timon Berry; CR14-340RAJ) - 1                                          (206) 553-1100
